Title: To Thomas Jefferson from Albert Gallatin, 7 August 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New York 7th August 1806
                        
                        I arrived here last Sunday, and finding both the Vice President & DeWitt Clinton out of town, was obliged
                            to rely principally on Mr. Sanford for the appointment of Marshal. A man perfectly competent &, in every respect,
                            proper, Mr Montagnie was first selected but refused the
                            appointment. Peter Curtenius appeared, amongst those who were proposed, the next best, and has accordingly received the
                            commission. He is a man of integrity, independent, & has for the three or four last years been a member of the State
                            legislature; which last test of public confidence seemed the best testimony on which to rely. I never saw the man, but
                            from information understand that he has a sound judgment & much firmness, but no brilliancy of talents. I regretted less
                            the absence of the Vice President, on hearing that he would have recommended young Lamb, who lives out of the city, has
                            never been in public life, and had no claim but the revolutionary services of his father the former delinquent collector
                            of this port. I enclose a letter from the Dist. attorney on the subject of the trials which was returned from Washington.
                            So far as I can judge, no unfavorable impression has been made on the Republicans of this city, either on account of the
                            non-attendance of the heads of Departments, or of the assertions of the Federalists respecting the supposed knowledge and
                            approbation of the Expedition by the Executive. It seems to me, on the contrary, that the verdict of acquittal, being so
                            glaringly contrary to law and evidence, begins to recoil against the party who promoted that event.
                        A recommendation for the appointment of a Master of revenue cutter at Savannah is enclosed.
                  With respectful
                            attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    